DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Jantunen et al. (US 20080311957 A1) teaches WCD 100 receive signals from “target/beacon” devices (Jantunen, Figs.  8-9 and Par. 79), wherein the signal from each beacon/target device include information (Jantunen, Figs.  8-9 and Par. 72, 76), determines/calculates based on the received information a relative direction of each target device (Jantunen, Figs.  9-10 and Pars. 62, 82-83), displaying a list of the determined beacon devices (Jantunen, Figs.  9-10 and Par. 81), and select one beacon device from the list with which to establish a connection (Jantunen, Figs.  9-10 and Par. 91).
Choi et al. (US 8789131 B2) teaches acquires location information of each of the searched external electronic devices (S703) and selects an external electronic device among the searched external electronic devices as a first external electronic device has a capability to display the content based on the acquired location information (Choi, Fig. 17).
Park et al. (US 20170185281 A1) performing a pinch gesture by touching to select the two devices and transmit a control signal to the selected devices (Park, Fig. 4 and Pars. 95-96)
Jung et al. (US 20160150357 A1) first electronic device 101 acts as proxy device analyze one or more pieces of the collected information from devices 70, and transmit one or more pieces of the analyzed information to the second electronic device 10 (Jung, Fig. 20 and Par. 265-266), wherein analyze one or more pieces of information, such as at least one of, for example, device density, current used service distribution, device location information, or device status information (Jung, Par 295).
However, the prior art the prior art of made of record does not teach or fairly suggest the combination of claimed elements as recited in independent claim 1, independent claim 9 and independent claim 11.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Laute et al. US 20160196042 A1
Nace et al. US 10432893 B2
Kim et al. US 9565241 B2
Yang et al. US 20160165397 A1
Torfs et al. US 20200035248 A1 
Chau et al. US 20190208395 A1
Park et al. US 20160142703 A1
Park et al. US 20170135061 A1
Yoon et al. US 20150347114 A1
Johnsson et al. US 20160007152 A1
DiFranco et al. US 20150296553 A1
Blair, II et al. US 20190200275 A1
Chen US 20170142681 A1
Havernines et al. US 20170303071 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        4/7/221